    Case 2:17-cv-02797-NJB-DMD Document 110-1 Filed 01/21/20 Page 1 of 6


                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA
__________________________________________
RODNEY GRANT,                              )
                                           )
                 Plaintiff,                )
     v.                                    ) Case No. 17-cv-2797-NJB-DMD
                                           )
MARLIN GUSMAN, et al.,                     )
                                           )
                Defendants.                )


            Memorandum in Support of Motion to Compel Discovery Responses
                              and for Attorneys Fees

                                       INTRODUCTION

       Plaintiff Rodney Grant filed this lawsuit because Defendants including Marlin Gusman,

Corey Amacker, and Sidney Holt (“OPSO Defendants”) illegally incarcerated him for twenty-

seven days after the expiration of his court-ordered sentence. Rec. Doc. 16.

       Throughout discovery in this case, OPSO Defendants have consistently failed to respond

to (or ask for extensions for) discovery requests within the time allotted by the Federal Rules of

Civil Procedure. See, e.g., Rec. Doc. 71-7 (OPSO Defendants did not timely respond to requests

for admissions); Rec. Doc. 104 (motion for attorneys fees granted after OPSO Defendants did

not timely respond to requests); Ex. A (OPSO did not timely respond to requests for production)

       Relevant to this motion, on December 17, 2019, Plaintiff propounded a request for

production on OPSO Defendants. Ex. B.

       The responses were due on January 16, 2020. Once again, no responses were provided.

The OPSO Defendants neither asked for an extension nor provided an estimated date of

production. Accordingly, on January 17, 2020, Plaintiff’s counsel sent meet and confer

correspondence indicating that the responses were overdue and providing a deadline for

response. Ex. C. Today, at 5:00 p.m., that deadline expired without response from OPSO

                                                 1
     Case 2:17-cv-02797-NJB-DMD Document 110-1 Filed 01/21/20 Page 2 of 6


Defendants.

       As of the filing of this motion, Defendants still have not provided the responses, asked

for an extension, or given a date for production. Accordingly, Plaintiff asks that this Court

compel responses and provide reasonable attorneys fees in the amount of $247.50.

                                       STATEMENT OF FACTS

       On December 17, 2019, Plaintiff propounded a request for production on OPSO

Defendants. Ex. B.

       On January 16, 2020, the responses were due, but none were provided. Ex. D at ¶ 3.

       On January 17, 2020, Plaintiff’s counsel wrote to Defendants’ counsel: “This email is to

meet and confer regarding the 5th Requests for Production of documents, which are overdue.

Please provide responses by close of business Tuesday, January 21, 2020, to avoid a motion to

compel and request for attorneys fees.” Ex. C.

       Defendants’ counsel did not respond. Ex. D at ¶ 5.

       As of the filing of this motion, Defendants still have not provided the responses, asked

for an extension, or given a date for production. Id. at ¶ 6.

                                            ANALYSIS

   1. This Court should grant the Motion to Compel because discovery responses are past
      due, and OPSO Defendants have not provided the responses, asked for an extension,
      or given a date for production.

       Per Federal Rule of Civil Procedure 37(a)(3)(B) a party may move to compel a discovery

response if a party “fails to respond to an interrogatory” or “fails to produce documents… as

requested under Rule 34.”

       Here, Plaintiff sent interrogatories and requests for production of documents to the OPSO

Defendants. More than thirty-five days later, as of the filing of this motion, OPSO Defendants

still have not provided the responses, asked for an extension, or given a date for production. Ex.

                                                  2
     Case 2:17-cv-02797-NJB-DMD Document 110-1 Filed 01/21/20 Page 3 of 6


D at ¶¶ 2-8.

       Therefore, Plaintiff’s motion should be granted.

   2. This Court should grant the Motion to Compel because Plaintiff attempted in good
      faith to procure the responses without court action.

       Before seeking a motion to compel, the movant must confer in good faith with the party

failing to produce discovery in an attempt to obtain the documents without court action. Fed. R.

Civ. Proc. 37(a)(1).

       Here, Plaintiff’s counsel has attempted to obtain discovery responses via written

correspondence. See Ex. C. Defendants never responded to Plaintiff’s request for a date of

production. Id. Nor did Defendants ask for an extension, which would have been provided. Ex. D

at ¶¶ 7-8. Plaintiffs’ counsel has certified that he “in good faith conferred with Defendants in an

effort to obtain the requested information without court action.” Id. at ¶ 9.

       Therefore, Plaintiff’s motion should be granted.

   3. If this Court grants this motion, it should grant Plaintiff his reasonable attorneys
      fees.

       Fed. R. Civ. Proc. 37(a)(5)(A) states that if a motion to compel is granted the “court

must, after giving an opportunity to be heard, require the party or deponent whose conduct

necessitated the motion . . . pay the movant's reasonable expenses incurred in making the motion,

including attorney's fees.” The Court should only not grant such fees if (i) there was no good

faith effort to obtain the information without court intervention; (ii) the opposing party's

nondisclosure, response, or objection was substantially justified; or (iii) other circumstances

make an award of expenses unjust. The same is true if the “requested discovery is provided after

the motion was filed.” Id.

       Here, none of the three exceptions apply. Plaintiff made a good faith effort to seek the

information without court intervention, by contacting Defendants’ counsel by email. See Exs. C.

                                                  3
     Case 2:17-cv-02797-NJB-DMD Document 110-1 Filed 01/21/20 Page 4 of 6


Second, Defendants’ have offered no justification for their failure to respond. Ex. D. And no

other circumstances make an award of expenses unjust.

        4.      Plaintiff proposes attorneys fees in the amount of $247.50.

        Plaintiff proposes this Court grant reasonable attorneys fees in the amount of $247.50.

        Attorney William Most has been an attorney for more than eight years. Ex. E at ¶ 4. He

has a 2005 A.B. from Harvard College, and a 2011 J.D. from the University of California,

Berkeley, School of Law. Id. at ¶¶ 2, 4. The full hourly rate he has charged to clients is $325 per

hour. Id. at ¶ 15. He has particular expertise in civil rights cases,1 and has been asked to consult

on civil rights cases by other attorneys. Id. at ¶ 16.

        The reasonable hourly rate in the New Orleans area for an attorney of with seven or eight

years of experience appears to range from $203 to $298. See EnVen Energy Ventures, LLC v.

Black Elk Energy Offshore Operations, LLC, No. 14-424, 2015 WL 3505099, at *2 (E.D. La.

June 2, 2015) (awarding $275 [$298 in 2019 dollars] for an attorney with 7 years of experience);

Offshore Marine Contractors, Inc. v. Palm Energy Offshore, L.L.C. , Civ. A. No. 10-4151, 2014

U.S. Dist. LEXIS 135253, 2014 WL 5039670 (E.D. La. Sept. 25, 2014) (awarding $275.00/hour

[$298 in 2019 dollars] to attorneys with seven years of experience); Castellanos v. Saints &

Santos Construction, LLC, 16-cv-02501, R. Doc. 197 (Lemelle, J.) (E.D. La. March 25th, 2019)

($250 for two attorney with 7 years experience); Ferrand v. Tom Schedler, 11-cv-00926, R. Doc.

485 (Wilkinson, J.) (E.D. La. September 20th, 2013) (awarding $200 [$220 in 2019 dollars] for

eighth-year attorneys); Drs. Le and Mui, Family Med. v. St. Paul Travelers, Civ. A. 06-10015,

2007 WL 4547491, at *2-3 (E.D. La. Dec. 19, 2007) (Roby, J) (awarding hourly rate $175 [$217

in 2019 dollars] for an attorney with seven years of experience); Cater v. Fidelity National



1
  E.g., Grant v. Gusman, 17-cv-2797 (E.D. La.), Thomas v. Gryder, 17-cv-01595 (M.D. La), Traweek v. DPS&C,
19-cv-01384 (E.D. La.), McNeal v. DPS&C, 18-cv-00736 (M.D. La.), Patz v. Sureway, 17-cv-03465 (E.D. La.), Guy
v. DPS&C, 18-cv-00223 (M.D. La.), Peters v. Singh, 16-cv-842 (M.D. La.), Ford v. Shreveport, 15-cv-00544 (W.D.
                                                      4
     Case 2:17-cv-02797-NJB-DMD Document 110-1 Filed 01/21/20 Page 5 of 6


Insurance Company, 07-cv-04619-KDE-KWR (Roby, J.) (E.D. La. Jan. 6 2009) ($170 [$203 in

2019 dollars] for attorney with 8 years of experience). See also Johnson v. Big Lots Stores, Inc.,

639 F. Supp. 2d 696, 701-702 (E.D. La. June 25, 2009) (“The Court is familiar with the local

legal market and finds that the $300 per hour rates [$358 in 2019 dollars] are within the

customary range for partner-level attorneys practicing employment law in the area.”)

        Accordingly, because Mr. Most has eight and a half years’ experience, Plaintiff proposes

an hourly rate of $275 – somewhat above the midpoint of the range that covers attorneys with

both seven and eight years’ experience.

        Other sources of evidence support the reasonableness of this rate:

    •   Professor Quigley describes Mr. Most as a “highly accomplished, highly respected
        attorney” with a “top quality reputation[].” Cortez v. Pitre, E.D. La. 18-cv-08971-GGG-
        KWR, Rec. Doc. 68-5 at ¶¶ 10, 12. He opines that “a rate of $275.00 per hour is
        reasonable for attorney William Most.” Id.

    •   Mary Howell opines that $275 per hour for Mr. Most is “within the range of what would
        be considered to be reasonable market rates for attorneys practicing in the New Orleans
        market with comparable experience, skill and ability.” Cortez, supra, Rec. Doc. 68-9 at ¶
        8. She testifies that she has found Mr. Most to be “smart, knowledgeable, energetic and
        dedicated.” Id. at ¶ 7.

    •   Professor Luz Molina opines that “a rate of $275.00 per hour is reasonable for attorney
        William Most.” Cortez, supra, Rec. Doc. 68-6 at ¶ 7.

    •   Katie Schwartzmann, Legal Director of the ACLU of Louisiana, opines that “a rate of
        $275.00 per hour is reasonable for attorney William Most.” Cortez, supra, Rec. Doc. 68-
        10 at ¶ 8.

    •   Kerry Murphy, a founding partner of Lasky Murphy LLC, opines that “a rate of $300.00
        per hour is reasonable for attorney William Most.” Cortez, supra, Rec. Doc. 68-3 at ¶ 11.

    •   Casey Denson, founder of Casey Denson Law, LLC, opines that “a rate of $275.00 per
        hour is reasonable for attorney William Most.” Cortez, supra, Rec. Doc. 68-4 at ¶ 14. Ms.
        Denson is an attorney with nine years of experience, and charges an hourly rate of $350
        per hour. Id. at ¶ 11.



La.), Crawford v. Uber, 17-cv-02664 (N.D. Cal.), Namisnak v. Uber, 17-cv-06124 (N.D. Cal.), McClanahan v.
Wilson, 17-cv-01720 (M.D. La.), etc.
                                                      5
    Case 2:17-cv-02797-NJB-DMD Document 110-1 Filed 01/21/20 Page 6 of 6


   •   Jacob Weixler, an attorney at Schonekas Evans McGoey & McEachin L.L.C., opines that
       “a rate of $275.00 per hour is reasonable” for an attorney of Mr. Most’s skill and
       experience. Cortez, supra, Rec. Doc. 68-7 at ¶ 9. Mr. Weixler describes Mr. Most as a
       “well-known and skilled civil litigator, particularly in the civil rights litigation
       community.” Id. at ¶ 8.

   •   John Adcock, owner of the Law Office of John N. Adcock, opines that “a rate of $275.00
       per hour is reasonable for attorney William Most.” Cortez, supra, Rec. Doc. 68-8 at ¶ 11.

   •   In 2018, William Most was awarded fees by the Middle District of Louisiana with no
       reduction at a requested compromise rate of $250 per hour. Peters v. Singh, 16-cv-842, R.
       Doc. 68 (M.D. La. June 5, 2018).

       For these reasons, $275 per hour falls within the range of prevailing market rates for

attorneys of reasonably comparable skills, experience, and reputation as Mr. Most. Multiplied by

the .9 hours Mr. Most spent on this motion (Ex. E at ¶ 19), that comes to $247.50.

                                        CONCLUSION

       WHEREFORE, Plaintiff respectfully requests that this Court grant the motion to compel

and grant reasonable attorneys fees in the amount of $247.50 (assuming no reply or oral

argument is required).


                                                 Respectfully submitted,

                                                 /s/ William Most__________
                                                 WILLIAM MOST, La. Bar No. 36914
                                                 201 St. Charles Ave., Ste. 114, # 101
                                                 New Orleans, LA 70170
                                                 T: (504) 509-5023
                                                 Email: williammost@gmail.com




                                                6
